Citation Nr: 0520991	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder to include degenerative disc disease.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied as 
not well grounded a claim for service connection for 
lumbosacral spine disorder to include degenerative disc 
disease.  The Board remanded the case to the RO in May 2001 
for additional development.  


REMAND

The veteran claims entitlement to service connection for 
lumbosacral spine disorder, to include degenerative disc 
disease secondary to her service-connected left knee injury 
residuals.  An opinion from Robert Joseph, M.D., states that, 
as a result of a bilateral knee disability, "[the veteran] 
walks funny and that has exacerbated her low back pain."  
The veteran is only service connected for left knee 
disability that has been evaluated as 10 percent disabling 
and, in an opinion letter dated July 7, 2000, Dr. Joseph 
reported that the veteran injured her low back while lifting 
a patient at work.  A private orthopedist note dated June 29, 
2000 indicated that, medically speaking, there did not appear 
to be a causal relationship between the veteran's back and 
knee problems.

The Board remanded the case to the RO in May 2001 in order to 
obtain opinion as to whether "(1) is it at least as likely 
as not that [the veteran's] service connected disabilities 
caused her current lumbosacral spine disorder; (2) if no 
direct relationship is found, is it at least as likely as not 
that her low back condition has become more severe as a 
result of service connected disability."  The second 
component of the opinion request stems from a precedential 
court decision interpreting the provisions of 38 C.F.R. 
§ 3.310, authorizing service connection for disabilities 
proximately due to service connected disability, as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The Board remanded the case to the RO in May 2001 and October 
2004 as the VA opinions obtained by the RO failed to address 
the second component of the opinion request contained in the 
remand directive.  The most recent examination report, dated 
April 2005, again did not address the question as to whether 
the veteran's lumbosacral spine disability was aggravated by 
her service connected left knee disability.  Additionally, 
the April 2005 Supplemental Statement of the Case (SSOC) did 
not specifically give express consideration of the 
applicability of 38 C.F.R. § 3.310 and the Court's holding in 
Allen concerning secondary service connection via 
aggravation.

The Board must remand this case again to ensure compliance 
with its previous remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board further notes that the 
examination reports obtained by the RO have been prepared by 
a nurse practitioner, and have not been signed by a medical 
doctor.  On remand, the Board will revise its remand 
directive to require VA examination by orthopedic medical 
doctor.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

1.  The RO should obtain the veteran's complete VA 
clinic records since March 2005.

2.  Upon receipt of any additional records, the RO 
should schedule the veteran for a VA orthopedic 
examination, conducted by a qualified medical 
doctor, in order to determine the nature and 
etiology of the veteran's lumbosacral spine 
disorder.  All indicated tests and studies should 
be accomplished and the findings then reported in 
detail.  The examiner should express an opinion 
for record concerning the following questions:
"(1) is it at least as likely as not that 
[the veteran's] service connected left knee 
disability caused her current lumbosacral spine 
disorder;
(2) if no direct relationship is found, is it 
at least as likely as not that her low back 
condition has become more severe as a result of 
service connected left knee disability."  

The reasoning for the opinions expressed should be 
fully set forth.  The claims file must be made 
available to the examiner for review.  The 
examination report should reflect that such a 
review was conducted.

3.  The RO should then readjudicate the veteran's 
claim of entitlement to service connection for a 
lumbosacral spine disorder to include degenerative 
disc disease with express consideration of the 
applicability of 38 C.F.R. § 3.310 and the Court's 
holding in Allen v. Brown, 7 Vet. App. 439, 448 
(1995) concerning secondary service connection via 
aggravation.  If any benefit sought on appeal 
remains denied, the veteran should be provided a 
supplemental statement of the case (SSOC) and an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


